Title: To George Washington from William Shippen, Jr., 1 March 1777
From: Shippen, William Jr.
To: Washington, George



My dear General
General Hospital Philada March 1. 1777.

I am honor’d with your’s by Lieut. Cock, & have directed all the inoculated Troops, on this side the Delaware, and shall prevent any more from being sent to any town on the great road for the future. In my last I mentioned to your excellency that the 2d & 7th virginia regiments were to pass by without suffering inoculation; but I either misunderstood Mr Morris, or he was misinformed; for the Congress much pleased with your determination on that Subject, have sent me the 7th who are now inoculated, Officers & privates between 250 & 300; & Col. Lee writes me, that the second, after having assisted in quelling the daring Tories on the eastern Shore, are coming on as fast as possible to be under my care too.
I was waited on to day by a commission from the citizens of Philadelphia to ask my opinion, about the propriety of erecting temporary Hospitals at a distance from this city for the sick of the army. I told them it was proper to consult your excellency on this head & if you think with us such a step is necessary, we shall be much obliged, if you will give us your opinion upon the proper distance & place, these Hospitals should be erected on. I have the honor to be Your Excellency’s affectionate & very obedient Servt

W. Shippen jr

